WESTERN HILLS RESIDENTIAL CARE, INC., Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent W. Hills Residential Care v. Comm'rDocket No. 28124-14L United States Tax Court2017 U.S. Tax Ct. LEXIS 32; May 31, 2017, FiledDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.Docket No. 28124-14L. Filed May 31, 2017.David J. Looby, for petitioner.Ann Louise Darnold, for respondent.MEMORANDUM OPINIONPARIS, Judge: In this collection due process (CDP) case, petitioner seeksreview pursuant to section 6330(d)(1)1 of the determination by the Internal1Unless otherwise indicated, all section references are to the Internal Revenue Code of 1986, as amended and in effect at all relevant times, and all Rule references are to the Tax Court Rules of Practice and Procedure.- 2 -[*2] Revenue Service (IRS or respondent) to uphold a notice of intent to levy.Petitioner filed a motion for summary judgment under Rule 121, and respondentfiled a subsequent motion for summary judgment under Rule 121. The questionsfor decision are: (1) whether IRS Settlement Officer Alcorte (SO Alcorte) abusedher discretion in rejecting petitioner's proposed installment agreement andsustaining the proposed collection action; (2) whether she abused her discretion indenying petitioner's request to have its account put on currently-not-collectible(CNC) status; and (3) whether she had any prior involvement with respect to theunpaid tax. For the reasons explained below, the Court will grant respondent'smotion for summary judgment and deny petitioner's.BackgroundThe following facts are based on the parties' pleadings and motion papers,including the attached exhibits and affidavits.2 SeeRule 121(b). Petitioner oper-ates a nursing home facility in a rural community of fewer than 3,000 residents.Its principal place of business was in Oklahoma at the time the petition was filed.2Each party requests that certain of the other's affidavits and exhibits be stricken from the record because they were not part of the original administrative record. Although conflicting authority exists as to whether the Court's review in CDP cases is limited to the administrative record, neither the U.S. Court of Appeals for the Tenth Circuit nor the U.S. Court of Appeals for the D.C. Circuit has specifically ruled on the issue. The Court denies both requests.- 3 -[*3] The case at issue relates to petitioner's outstanding tax liability from Form941, Employer's Quarterly Federal Tax Return, for the period ending December31, 2013. For that period, petitioner timely filed its Form 941 but failed to pay thereported tax liability of $12,317.36 for that quarter. On March 31, 2014,respondent assessed the tax reported on the return and began collection efforts.On April 24, 2014, respondent issued to petitioner a Letter 1058, FinalNotice--Notice of Intent to Levy and Notice of Your Right to a Hearing. Inresponse petitioner timely submitted a Form 12153, Request for a Collection DueProcess or Equivalent Hearing, seeking to enter into a $6,000-per-monthinstallment agreement for its unpaid employment tax liability. The CDP hearingrequest stated that if respondent were permitted to levy, petitioner's difficulty withprivate pay collections would render it unable to pay either the employment taxbalance it owed or its current taxes. Petitioner's CDP hearing request, however,did not dispute the underlying employment tax liability; petitioner checked thecollection alternative boxes for "Installment Agreement" and "I Cannot PayBalance".Respondent mailed petitioner a letter dated June 6, 2014, acknowledgingreceipt of petitioner's CDP hearing request, and SO Alcorte subsequently mailedpetitioner a letter scheduling a CDP hearing for August 28, 2014. SO Alcorte's- 4 -[*4] letter advised petitioner that it did not qualify for consideration of aninstallment agreement because it was not in compliance with its employment taxdeposit requirements for the taxable period ending June 30, 2014. The letterfurther advised petitioner that to qualify for a collection alternative it had toprovide to SO Alcorte the following items no later than August 11, 2014: (1) acompleted Form 433-B, Collection Information Statement for Businesses, and (2)evidence that it had made the required Federal employment tax deposits for thecurrent taxable period. SO Alcorte informed petitioner that respondent could notconsider collection alternatives without the information requested.Petitioner did not submit the requested Form 433-B until August 27, 2014,one day before the scheduled hearing, asserting that the proposed levy wouldresult in "economic hardship" and, therefore, "this situation * * * mandate[s] therelease of the proposed levy". The Form 433-B was neither signed nor certified bya corporate officer. The Form 433-B listed petitioner's monthly income of$18,455 and monthly expenses of $25,599.94, reflecting a net negative monthlyincome. It listed no balance for petitioner's bank account and accounts receivable,no outstanding liabilities,3 and no real property.43Contained in the record are two of petitioner's accounting spreadsheets-- one from December 2013, the other from June 2014. The 2013 spreadsheet shows(continued...)- 5 -[*5] In preparation for the CDP hearing SO Alcorte reviewed the administrativerecord and noted in her case activity report that petitioner did not appear to qualifyfor an installment agreement. She also noted that petitioner offered no explanationregarding how it would make its proposed monthly installment agreementpayments of $6,000 while its net revenue was negative and that there was noequity in assets.On August 28, 2014, the parties held a CDP hearing. Petitioner'srepresentative did not contest petitioner's underlying tax liability but insteadreiterated that it would suffer economic hardship if the proposed collection actionwere sustained. And he requested that petitioner's account be placed in CNCstatus.SO Alcorte explained to petitioner's representative that she would notconsider petitioner's economic hardship argument because the economic hardship3(...continued)interest expense of $3,046.79 for December and an annual total of $14,190.52. The 2014 spreadsheet shows interest expense of $4,976.19 through the end of June. Petitioner offers no explanation for this discrepancy.4The 2013 spreadsheet shows a property tax payment but no rent for the entire year; the 2014 spreadsheet shows a building rent payment in June of $4,179.52 but to date, only $4,359.52 in total rent payments. The 2014 spreadsheet does not show any property tax payments. Petitioner offers no explanation for this discrepancy either.- 6 -[*6] exception is not available to corporations. She noted that because (1)petitioner was not in compliance with its Federal employment tax depositobligations and (2) the economic hardship exception is not applicable tocorporations, she would be sustaining the proposed collection action and closingthe case. She did, however, agree to file an Appeals Referral Investigation (ARI)request to investigate whether petitioner could qualify for CNC status.On October 30, 2014, having received no response regarding the ARI, SOAlcorte followed up with her request. The ARI had, in fact, been evaluated, andher group manager spoke with petitioner's representative directly. During thatconversation the manager explained that petitioner did not qualify for CNC statusbecause, notwithstanding the outstanding employment tax liability, petitioner hadnot shown it could continue to remit its current Federal employment tax amountsand remain in business. In response, petitioner's representative indicated thatpetitioner would pay the outstanding amount in full.5SO Alcorte verified that the assessment was properly made and that all otherrequirements of applicable law and administrative procedure had been met. Shethereupon closed the case and, on November 13, 2014, issued to petitioner a notice5Petitioner does dispute this fact in its response to respondent's motion for summary judgment.- 7 -[*7] of determination sustaining the notice of intent to levy with respect to theForm 941 tax period ending December 31, 2013.Petitioner timely petitioned this Court with respect to the notice ofdetermination and filed a motion for summary judgment. Respondent also filed amotion for summary judgment.DiscussionI. Summary Judgment and Standard of ReviewThe purpose of summary judgment is to expedite litigation and avoidunnecessary and time-consuming trials. Fla. Peach Corp. v. Commissioner, 90T.C. 678, 681 (1988). The Court may grant summary judgment when there is nogenuine dispute as to any material fact and a decision may be rendered as a matterof law. Rule 121(b); Sundstrand Corp. v. Commissioner, 98 T.C. 518">98 T.C. 518, 98 T.C. 518">520 (1992),aff'd, 17 F.3d 965">17 F.3d 965 (7th Cir. 1994). If a moving party properly makes and supportsa motion for summary judgment, "an adverse party may not rest upon the mereallegations or denials of such party's pleading" but must set forth specific facts, byaffidavit or otherwise, showing that there is a genuine dispute for trial. Rule121(d).- 8 -[*8] Upon due consideration of the parties' motions, supporting declarations,and responses thereto, the Court concludes that no material facts are in dispute andthat judgment may be rendered for respondent as a matter of law.Where the validity of the underlying tax liability is properly at issue in acollection case, the Court will review the matter on a de novo basis. Sego v.Commissioner, 114 T.C. 604">114 T.C. 604, 114 T.C. 604">610 (2000). Where, as here, there is no disputeconcerning the underlying tax liability, the Court reviews the Commissioner'sadministrative determination to proceed with collection for abuse of discretion.6Id. Abuse of discretion exists when a determination is arbitrary, capricious, orwithout sound basis in fact or law. See Murphy v. Commissioner, 125 T.C. 301">125 T.C. 301,320 (2005), aff'd, 469 F.3d 27">469 F.3d 27 (1st Cir. 2006).II. Collection Due ProcessIn deciding whether the SO abused her discretion in sustaining the proposedcollection action, the Court considers whether she: (1) properly verified that therequirements of any applicable law or administrative procedure have been met;6Regardless of whether petitioner could have contested its underlying liability at the CDP hearing, this Court may consider a challenge to such a liability only if the taxpayer properly raised it before the SO, Giamelli v. Commissioner, 129 T.C. 107">129 T.C. 107, 129 T.C. 107">115 (2007), and again in its petition to this Court, seeRule 331(b)(4) ("Any issue not raised in the assignments of error shall be deemed to be conceded."). Petitioner did not raise this issue neither with SO Alcorte or in its petition. The Court accordingly deems it conceded.- 9 -[*9] (2) considered any relevant issues petitioner raised; and (3) determinedwhether "any proposed collection action balances the need for the efficientcollection of taxes with the legitimate concern of * * * [petitioner] that anycollection action be no more intrusive than necessary." Seesec. 6330(c)(3).Review of the record reveals that SO Alcorte conducted a thorough reviewof petitioner's account, determined that the taxes had been properly assessed, andverified that other requirements of applicable law and administrative procedurewere followed.Petitioner's primary contention is that section 301.6343-1(b)(4)(i), Proced.& Admin. Regs. (defining economic hardship only with respect to individual taxpayers), is invalid and that SO Alcorte abused her discretion in failing to consider its request for relief under the economic hardship provision of section 6343(a)(1)(D). This contention is incorrect. This Court recently released its Opinion in Lindsay Manor Nursing Home, Inc. v. Commissioner (Lindsay ManorI), 148 T.C. __ (Mar. 23, 2017), finding that section 301.6343-1(b)(4)(i), Proced.& Admin. Regs., is valid and that the economic hardship relief provided by section 6343(a)(1)(D) is available only to individual taxpayers. And in a companion Memorandum Opinion, Lindsay Manor Nursing Home, Inc. v. Commissioner, T.C. Memo. 2017-50, the Court concluded that the SO did not abuse her discretion- 10 -[*10] in failing to consider a request for economic hardship relief made by acorporate taxpayer. SO Alcorte did not abuse her discretion in declining thisrequest either.Petitioner argues alternatively that SO Alcorte abused her discretion inrejecting its installment agreement request, in denying its request for its account tobe placed in CNC status, and in failing to adequately consider its "economichardship" in the balancing analysis required by section 6330(c)(3).7 Finally,petitioner suggests that SO Alcorte was not impartial as required by section6330(b)(3).A. Petitioner's Installment Agreement RequestIn its discretion, the IRS may enter into an installment agreement if itdetermines that doing so will facilitate full or partial collection of a tax liability.Seesec. 6159(a). The IRS also has discretion to reject a proposed installmentagreement (subject to certain restrictions not applicable here). See Thompson v.Commissioner, 140 T.C. 173">140 T.C. 173, 140 T.C. 173">179 (2013); sec. 301.6159-1(a), (c)(1)(i), Proced. &7In Lindsay Manor I, this Court found that sec. 301.6343-1(b)(4)(i), Proced. & Admin. Regs., is valid; accordingly, the economic hardship exception is available only to individuals. To the extent that petitioner's other arguments attempt to rehash this issue, they are summarily disregarded. The Court will, however, address petitioner's economic position with respect to SO Alcorte's sec. 6330(c)(3)(C) balancing analysis.- 11 -[*11] Admin. Regs. Consequently, in reviewing this determination, the Courtdoes not substitute its judgment for that of Appeals and decide whether in itsopinion petitioner's installment agreement should have been accepted. SeeWoodral v. Commissioner, 112 T.C. 19">112 T.C. 19, 112 T.C. 19">23 (1999); Keller v. Commissioner, T.C.Memo. 2006-166, aff'd in part, 568 F.3d 710">568 F.3d 710 (9th Cir. 2009). Instead, the Courtreviews this determination for abuse of discretion.Petitioner argues that it was an abuse of discretion for SO Alcorte to rejectits proposed installment agreement. The record, however, demonstrates that SOAlcorte's rejection of petitioner's installment agreement was proper becausepetitioner was not in compliance with its Federal employment tax depositobligations and because petitioner's income and expenses listed on its Form 433-Bdid not reflect an ability of petitioner to pay the proposed installment payments of$6,000 per month.81. Compliance With Federal Tax ObligationsIn rejecting petitioner's proposed installment agreement, SO Alcorte notedthat petitioner was not in compliance with its current Federal employment tax8The Court finds disingenuous petitioner's argument that SO Alcorte's notes in her case activity report constituted a predetermination. The notes indicate SO Alcorte's preparation for petitioner's CDP hearing and reflect a thorough review of the late-submitted Form 433-B and its attachments. This is not an abuse of discretion.- 12 -[*12] deposit obligations. Established IRS policy requires taxpayers to be incompliance with current filing and estimated tax payment requirements to beeligible for collection alternatives. See Reed v. Commissioner, 141 T.C. 248">141 T.C. 248, 141 T.C. 248">256-257 (2013). Generally, current compliance with tax laws is a prerequisite to beingeligible for collection alternatives. See Cox v. Commissioner, 126 T.C. 237">126 T.C. 237, 126 T.C. 237">257(2006), rev'd on other grounds, 514 F.3d 1119">514 F.3d 1119 (10th Cir. 2008). And despitepetitioner's contention, SO Alcorte was well within her discretion to requirecompliance with current tax obligations. See Giamelli v. Commissioner, 129 T.C.107, 111-112 (2007); cf. Christopher Cross, Inc. v. United States, 461 F.3d 610">461 F.3d 610,613 (5th Cir. 2006) (finding no abuse of discretion when settlement officerrejected collection alternative because taxpayer was not in compliance with its taxpayment obligations); Reed v. Commissioner, 141 T.C. 248">141 T.C. 257 (same).Petitioner argues that SO Alcorte abused her discretion because--eventhough petitioner was not in compliance--she failed to consider that petitioner'sinability to remain current with its Federal tax deposits was a result of "industryconditions beyond its control". To support its argument, petitioner cites AlessioAzzari, Inc. v. Commissioner, 136 T.C. 178">136 T.C. 178 (2011).In Alessio Azzari, Inc., a lender stopped lending money to the taxpayer afterthe Commissioner's settlement officer erroneously determined that the- 13 -[*13] Commissioner did not need to subordinate his lien on the taxpayer'saccounts to the lender's lien on the same accounts. 136 T.C. 178">Id. at 181-183. As a result, thetaxpayer was unable to stay current with its employment tax deposits after being incompliance for six consecutive quarters. 136 T.C. 178">Id. at 183. The Commissioner denied thetaxpayer's installment agreement request because the taxpayer was no longer incompliance. 136 T.C. 178">Id. at 183-184. The Court held that it was an abuse of discretion forthe Commissioner to deny the taxpayer's request for an installment agreement onthe basis of the taxpayer's failure to stay current on its tax deposits because thesettlement officer's erroneous interpretation of law led to the lender's decision tostop lending money to the taxpayer, which led to the taxpayer's not being incompliance. 136 T.C. 178">Id. at 194.Unlike the taxpayer in Alessio Azzari, Inc., petitioner was indisputably notin compliance when it requested an installment agreement. And because section301.6343-1(b)(4)(i), Proced. & Admin. Regs., is valid, SO Alcorte's interpretationwas not erroneous. See Lindsay Manor I. Accordingly, SO Alcorte did not abuseher discretion in rejecting petitioner's installment agreement request on thegrounds that petitioner was not in compliance.- 14 -[*14] 2. Ability To Make Proposed Installment PaymentsSO Alcorte also analyzed and relied on petitioner's submitted Form 433-B,which she determined did not reflect petitioner's ability to make the proposedinstallment payments of $6,000 per month. Internal Revenue Manual (IRM) pt.5.14.1.4(4) (June 1, 2010) states: "Installment agreements must reflect taxpayers'ability to pay on a monthly basis throughout the duration of the agreements." Ataxpayer's ability to pay is determined by comparing his monthly income toallowable expenses. Friedman v. Commissioner, T.C. Memo. 2013-44, at *9.Therefore, a SO may accept, at minimum, a monthly payment equal to the excessof a taxpayer's monthly income over the taxpayer's allowable expenses. Boulwarev. Commissioner, T.C. Memo. 2014-80, at *29, aff'd, 816 F.3d 133">816 F.3d 133 (D.C. Cir.2016). But it is not an abuse of discretion for a SO to reject a proposedinstallment agreement when a taxpayer's monthly income does not support theproposed payment. Id.; Lipson v. Commissioner, T.C. Memo. 2012-252 (findingno abuse of discretion when the taxpayer's Form 433 could not support theproposed installment agreement payments).SO Alcorte assumed that the financial information petitioner provided wascorrect. That information reflected net negative monthly income of over $7,000and zero assets. And petitioner did not explain how it would afford monthly- 15 -[*15] installment payments of $6,000. Even if this had been her only reason forrejecting petitioner's proposed installment agreement, SO Alcorte did not abuseher discretion.B. Petitioner's Request for CNC StatusPetitioner next challenges SO Alcorte's denial of its request for its accountto be placed in CNC status. IRM pt. 5.16.1.2.7 (Aug. 25, 2014), provides theparameters to give CNC status to corporations that remain in business and areunable to pay both the back taxes and the current taxes. This is exactly thesituation petitioner asserted to SO Alcorte in its CDP hearing request. Petitionerreiterated its request during the CDP hearing, and SO Alcorte sought managerialapproval as she was required to. SeeIRM pt 5.16.1.5(1) (Aug. 25, 2014) ("Thedecision to place an account in CNC status requires the approval of a manager.").SO Alcorte's group manager (GM) participated in evaluating petitioner'srequest for CNC status, speaking with petitioner's representative directly. Duringtheir conversation the GM explained that petitioner would not be entitled to CNCstatus because it was not, in fact, current with its tax liabilities, and the financialinformation it submitted did not support its assertion that it could remain current ifallowed CNC status. In response, petitioner's representative indicated that sinceCNC was not viable, petitioner would pay the outstanding amount in full. And- 16 -[*16] after the GM communicated the decision and reasoning to SO Alcorte, shecalled petitioner's representative, informing him that she would be adopting therecommendation that CNC status not be provided.Petitioner argues that SO Alcorte was required to conduct her ownevaluation of its request and that she could not adopt her GM's reasoning. Thisargument is not supported by the IRM provision requiring the opposite--that anSO obtain approval of the decision regarding CNC status. Petitioner also arguesthat SO Alcorte should have taken its economic hardship argument into account.As discussed in Lindsay Manor I, the economic hardship exception of section6343 is not available to corporations such as petitioner. And in any event, theCNC hardship provision of the IRM specifically excludes corporations.9 See IRMpt. 5.16.1.2.9 (Aug. 25, 2014). SO Alcorte did not abuse her discretion inadopting the recommendation that petitioner not be provided CNC status. But tothe extent that petitioner's arguments can be construed to contest SO Alcorte'sbalancing analysis under section 6330(c)(3)(C), the Court will evaluate them.9"[T]he government is not required to continue subsidizing failing businesses by foregoing tax collection. Any other conclusion would create a bizarre tax system with perverse incentives for businesses to maintain themselves on the edge of insolvency in order to enjoy immunity from tax enforcement." Living Care Alts. of Utica, Inc. v. United States, 411 F.3d 621">411 F.3d 621, 411 F.3d 621">628 (6th Cir. 2005).- 17 -[*17] C. SO Alcorte's Balancing AnalysisPetitioner next argues that SO Alcorte either did not conduct the requiredstatutory balancing test or did not explain her reason for concluding that itsrequirements were met. Petitioner suggests that it "proposed a viable collectionalternative that was less intrusive than enforced levy action" but then goes on toargue that the financial documentation it submitted on Form 433-B demonstratedthat its expenses exceeded its income, it had no assets, and the business wasinsolvent and had no ability to pay.This Court also found in Lindsay Manor I that the section 6330(c)(3)(C)balancing test properly takes into account a taxpayer's specific economic realitiesand the consequences of a proposed collection action. On the basis of the Court'sthorough analysis of the record in this case, the Court concludes that there is nomaterial issue of fact regarding whether SO Alcorte properly balanced "the needfor the efficient collection of taxes" with the legitimate concern of petitioner that"any collection action be no more intrusive than necessary." Seesec. 6330(c)(3).At the time petitioner requested this installment agreement, it argued that alevy would render it unable to meet its payroll and patient obligations.Petitioner's own Form 433-B showed that its monthly expenses exceeded itsmonthly income. Although there was an ongoing dialogue between petitioner's- 18 -[*18] counsel and SO Alcorte, petitioner gave no indication of how it would makethe proposed installment payments with negative monthly revenue and zeroassets.10Although petitioner complains of the possibility of being forced to close itsdoors to its patients11 and terminate its employees, this Court finds that SO Alcortegave due weight to petitioner's specific circumstances. The Government's interestin efficiently collecting the amounts petitioner owed simply tipped the scale theother way.Furthermore, it is well established that rejecting a collection alternativebecause of noncompliance with estimated tax payment requirements does notviolate the proper balancing requirement. See, e.g., Orum v. Commissioner, 123T.C. 1 (2004), aff'd, 412 F.3d 819">412 F.3d 819 (7th Cir. 2005); Friedman v. Commissioner,T.C. Memo. 2015-196; Schwartz v. Commissioner, T.C. Memo. 2007-155. Inpreparation for the CDP hearing SO Alcorte discovered that petitioner was not in10The Court notes the inconsistency in petitioner's position. Petitioner listed on its Form 433-B zero assets and zero liabilities. But on its self-prepared accounting spreadsheets, petitioner reported it had made a property tax payment during 2013 and interest expense payments during both 2013 and 2014.11The affidavit of Sam Jewell included with the petitioner's motion for summary judgment stated that petitioner is licensed for 28 beds but has only 3 beds occupied and does not receive any Federal or State funding. Petitioner's income was derived solely from private pay residents.- 19 -[*19] compliance with its current employment tax deposit obligations for thetaxable period ending June 30, 2014, and that petitioner did not provide proof ofmaking the required September 30, 2014, deposit. Upon consideration ofpetitioner's financial position and its failure to remain in compliance with itsemployment tax requirements, SO Alcorte determined that there was no alternativeto sustaining the notice of intent to levy; she explained the reasoning behind herdecision in the notice of determination. Accordingly, the undisputed material factsestablish that SO Alcorte did not abuse her discretion in conducting the section6330(c)(3)(C) balancing test.C. SO Alcorte's ImpartialityNext, petitioner argues that SO Alcorte's review of the documentspetitioner provided before the CDP hearing violates petitioner's section6330(b)(3) right to a CDP hearing by an Appeals officer who had no priorinvolvement with respect to the unpaid tax.Section 6330(b)(3) requires a CDP hearing to be "conducted by an officer oremployee who has had no prior involvement with respect to the unpaid tax * * *before the first hearing". Prior involvement exists only when (1) the taxpayer, thetax, and the tax period at issue in the CDP hearing also were at issue in the priornon-CDP matter and (2) the Appeals officer or employee actually participated- 20 -[*20] in the prior matter. Sec. 301.6330-1(d)(2), Q&A-D4, Proced. & Admin.Regs.Petitioner does not argue that SO Alcorte had prior involvement in anearlier, non-CDP matter; rather, petitioner argues that, by reviewing petitioner'sdocuments before the CDP hearing, SO Alcorte was not impartial. Petitioner isincorrect. The regulations clearly state that prior involvement means that anAppeals officer actually participated in an earlier, non-CDP matter. Id. Becausepetitioner does not assert that SO Alcorte participated in a prior non-CDP matter,petitioner's argument must fail.SO Alcorte verified that she had not had any prior involvement with respectto the specific tax periods at issue. Because SO Alcorte did not participate in aprior non-CDP matter concerning the same tax, taxpayer, and tax period at issue,she was an eligible Appeals officer to preside over the CDP hearing. Accordingly,the undisputed material facts establish that SO Alcorte did not abuse her discretionby reviewing the information petitioner had provided before its CDP hearing.III. ConclusionFinally, petitioner argues that the Court should remand this case foradditional consideration. The Court is not convinced that a remand is necessary orwould be productive. See Lunsford v. Commissioner, 117 T.C. 183">117 T.C. 183, 117 T.C. 183">189 (2001);- 21 -[*21]Kakeh v. Commissioner, T.C. Memo. 2015-103, at *13. The purpose of aremand is not to afford a "do over" for a taxpayer whose missteps during the CDPprocess resulted in its collection alternative's being rejected. See Kakeh v.Commissioner, at *13. It appears to the Court that petitioner is seeking a "doover" here.Finding no abuse of discretion in any respect, the Court will grantrespondent's motion for summary judgment and deny petitioner's. The Court hasconsidered all of the arguments made by the parties, and to the extent they are notaddressed herein, they are considered unnecessary, moot, irrelevant, or withoutmerit.To reflect the foregoing,An appropriate order and decisionwill be entered.